97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Michael Patrick STANTON, also known as Michael A. Stanley, Appellant.
No. 96-1407WM
United States Court of Appeals, Eighth Circuit.
Submitted:  September 9, 1996.Filed:  September 19, 1996.

Before FAGG, HEANEY, and BEAM, Circuit Judges.
PER CURIAM.


1
Having been convicted of receiving pornographic materials that sexually exploit minor females, Michael Patrick Stanton was sentenced to a term of imprisonment and three years of supervised release.  Less than a year out of prison, Stanton began soliciting both minors and adults to enter a so-called model search and photo contest.  Entrants were invited to compete in several categories, including topless, nude, and lingerie.  When Stanton's probation officer discovered this scheme, he instructed Stanton to stop it.  Stanton refused, thus violating a condition of his supervised release.  In response, the district court barred Stanton from soliciting photographs of minors and from taking photographs of minor females except for pictures of high school seniors taken on school property under supervision of a school official.  Stanton contends these restrictions are not reasonably related to the crime for which he was convicted and to the protection of the public from future crimes by Stanton.  He also contends the restrictions jeopardize his contemplated photographic enterprise.  We reject Stanton's contentions.  The district court did not abuse its discretion in modifying Stanton's conditions of release.  In our view, the restrictions Stanton challenges are reasonably related to the nature and circumstances of his offense and his history and characteristics.  We thus affirm the district court's order modifying Stanton's conditions of supervised release.  See 8th Cir.  R. 47B.